Citation Nr: 1013599	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  08-29 839A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypogonadism, 
claimed as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for coronary artery 
disease, claimed as secondary to Agent Orange exposure and/or 
service-connected diabetes mellitus.

4.  Entitlement to service connection for renal cell 
carcinoma, claimed as secondary to Agent Orange exposure 
and/or service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Witnesses


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions rendered by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing in February 2010.  A transcript of the 
hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection for hypogonadism 

The Veteran seeks service connection for hypogonadism, 
claimed as secondary to service-connected diabetes mellitus.  
Based on a review of the current record, the Board finds that 
additional development is warranted.  

In a June 2006 clinical note, Dr. Schenker, a VA physician, 
opined that there 'maybe' a relationship between the 
Veteran's hypogonadism and his diabetes mellitus.  In a 
September 2007 clinical note, Dr. Schenker stated that 
diabetes mellitus "is associated with a greater risk of 
hypogonadism."  The Veteran submitted a Wikipedia article in 
support of his claim, which suggests that a correlation 
exists between hypogonadism and diabetes mellitus.  The 
article indicated that diabetes mellitus was an "associated 
condition" and that a third of all men with Type 2 diabetes 
mellitus have hypogonadism.  

A VA medical opinion was provided in December 2007.  The 
opinion stated that that the claims folder was not available 
for review.  It was also stated that no physical examination 
of the Veteran was indicated, as the opinion was "easily 
rendered based on review of the objective medical data and 
medical literature."  The examiner opined that the Veteran's 
hypogonadism was not caused by or the result of the Veteran's 
service-connected diabetes mellitus.  

The practitioner provided a clinical definition of 
hypogonadism and discussed the two basic types of the 
disorder, however, she failed to provide a supporting 
clinical rationale for the opinion expressed; particularly 
one that addressed relevant factors specific to the Veteran's 
case.  The examiner also failed to provide an opinion on the 
relationship between the current hypogonadism and military 
service (i.e. direct service connection).  For these reasons, 
Board finds that the VA examination is inadequate for 
evaluation purposes."  Where the Board makes a decision 
based on an inadequate examination, remand is required "for 
compliance with the duty to assist by conducting a thorough 
and contemporaneous medical examination."  Goss v. Brown, 9 
Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet.App. 563, 
569 (1993).

A medical opinion supported by a clinical rationale is 
needed, in order to determine whether the Veteran's 
hypogonadism is etiologically related to active military 
service, or whether it is caused or aggravated by his 
service-connected diabetes mellitus disorder.  

Service connection for hypertension, coronary artery disease, 
and renal cell carcinoma

In a September 2008 rating decision, the RO denied service 
connection for hypertension, claimed as secondary to service-
connected diabetes mellitus.  In a November 2008 rating 
decision, the RO denied service connection for coronary 
artery disease and renal cell carcinoma, both claimed as 
secondary to Agent Orange exposure and/or service-connected 
diabetes mellitus.

The Veteran submitted a Notice of Disagreement (NOD) with the 
RO's September 2008 rating decision, by way of an October 
2008 written statement.  He submitted an NOD with the 
November 2008 rating decision, by way of a March 2009 written 
statement.  The RO has not yet issued a statement of the case 
(SOC) for these three issues.  The failure to issue an SOC is 
a procedural defect requiring remand.  Manlincon v. West, 12 
Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a 
genitourinary and/or endocrinology 
examination by an examiner with the 
appropriate expertise to determine the 
etiology of the Veteran's claimed 
hypogonadism.  

Following an examination, interview of the 
Veteran, review of the claims file, and 
discussion of relevant medical literature, 
the examiner(s) should provide an opinion 
as to whether it is at least as likely as 
not (i.e., probability of 50 percent or 
greater) that: 1) the Veteran's current 
hypogonadism disorder is either caused or 
aggravated by his service- connected 
diabetes mellitus disability or another 
service-connected disability, to include 
medications taken therefore; or, 2) 
whether it is at least as likely as not 
related to some aspect of his active 
military service.  A complete discussion 
of the rationale for all opinions 
expressed should be included in the 
examination report.

2.  Provide the Veteran with an SOC on the 
issues of entitlement to service 
connection for hypertension, coronary 
artery disease, and renal cell carcinoma.  
Advise the Veteran that a substantive 
appeal must be filed in order to perfect 
an appeal on these issues.  

3.  Upon completion of the above, 
readjudicate the issues on appeal.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

 
